Order entered January 2, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01085-CR

                   EDUARDO GUADALUPE GONZALEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 2-19-0187

                                        ORDER
       Before the Court is appellant’s December 27, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before January

10, 2020.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE